Duckworth, Chief Justice,
dissenting. It is settled law that, where a life tenant fails and refuses to protect the estate, a remainderman can maintain an action in his own name for that purpose. The opinion seems to recognize the above rule of law, but places its reversal upon the ground that the petitioner should have alleged facts showing such failure to act instead of conclusions. I am unable to agree that the allegation that the mother had neglected to take appropriate action to prevent the trespass and preserve the property is a conclusion. .It is a positive averment of a fact. It is not required by law that there be allegations of fact upon which this allegation of fact is based'. It is immaterial what reason prompted the mother to fail to take action to protect the property. It is enough to authorize the daughter to maintain this action when she shows a trespass that injures the property and that the mother is doing nothing to prevent it.